AP-77,047
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 7/16/2015 11:53:02 AM
  July 16, 2015                                                         Accepted 7/16/2015 11:57:19 AM
                                                                                         ABEL ACOSTA
                                   NO. AP-77,047                                                 CLERK

                                   IN THE
                      COURT OF CRIMINAL APPEALS
                                 OF TEXAS
                      ________________________________

                         KENNETH WAYNE THOMAS,
                                    Appellant

                                           v.

                           THE STATE OF TEXAS,
                                       Appellee
                      ________________________________

   STATE’S FIRST MOTION TO EXTEND THE TIME TO FILE BRIEF
                ________________________________


TO THE HONORABLE COURT OF CRIMINAL APPEALS:



       THE STATE OF TEXAS, by and through the Criminal District Attorney of

Dallas County, respectfully requests that the time for filing its brief in this cause be

extended. In support of this motion, the State would show the following:

                                          I.

       Appellant is confined pursuant to the judgment and sentence of the 194th

Judicial District Court of Dallas County, convicting him of the capital murder of

Mildred Finch. On July 23, 2014, the jury answered the special issues so as to

support the imposition of a death sentence, and the trial court sentenced him to



                                                                                        1
death.     Appeal to this Court is automatic. After requesting three extensions,

Appellant’s brief was filed on June 22, 2015. The deadline for filing the State’s

brief is July 22, 2015. The State has requested no previous extensions in this case.

                                          II.

         The State respectfully requests that the Court extend the deadline for the

filing of the State’s brief for 120 days, until November 19, 2015.

                                          III.

         The State would show the Court that a reasonable explanation exists for the

requested 120-day extension.       The undersigned counsel manages an extensive

capital and non-capital docket. Since the reporter’s record was filed in this case,

the undersigned has been responsible for the following:

         - Preparing, researching, and drafting the State’s brief in a death

            penalty case, Matthew Lee Johnson v. State of Texas (filed

            December 29, 2014);

         - Preparing, researching, and presenting oral argument in the Court

            of Criminal Appeals in a death penalty case, Matthew Lee Johnson

            v. The State of Texas (March 18, 2015);

         - Preparing and filing the State’s Proposed Findings of Fact and

            Conclusions of Law in Ex parte James Berkeley Harbin;

         - Preparing and filing the State’s Objections to the Trial Court’s



                                                                                   2
   Findings of Fact and Conclusions of Law in Ex parte James

   Berkeley Harbin;

- Preparing and filing the State’s Motion for Rehearing in Ex parte

   James Berkeley Harbin;

- Preparing and appearing to present evidence in Ex parte Anthony

   Eugene Johnson;

- Preparing and filing the State’s Proposed Findings of Fact and

   Conclusions of Law in Ex parte Anthony Eugene Johnson;

- Preparing and filing the State’s Objections to the Trial Court’s

   Findings of Fact and Conclusions of Law in Ex parte Anthony

   Eugene Johnson;

- Extensive investigation and research into case in connection with

   potential post-conviction litigation;

- Preparing and appearing for multiple hearings in connection with

   Appellant Kenneth Thomas’s initial application for writ of habeas

   corpus;

- Researching and preparing to assist in presentation of workshop at

   an Actual Innocence seminar;

- Drafting and filing the State’s response to numerous non-capital

   applications for writs of habeas corpus; and,



                                                                       3
      - Drafting and filing the State’s Proposed Findings of Fact and

         Conclusions of Law in connection with multiple non-capital

         applications for writs of habeas corpus.

      Since Appellant’s brief was filed, the undersigned has been responsible for

the following:

      - Preparing the State’s trial file for open file review in a death

         penalty case, Ex parte Matthew Lee Johnson (on-going);

      - Preparing to present a workshop at the upcoming Crimes Against

         Children Conference;

      - Preparing and appearing to present evidence in Ex parte Octavio

         Gonzalez;

      - Preparing and filing the State’s response to seven non-capital

         applications for writs of habeas corpus; and,

      - Preparing and filing the State’s Proposed Findings of Fact and

         Conclusions of Law in connection with 3 non-capital applications

         for writs of habeas corpus.

      The undersigned was also out of the office for several days following

the death of a close family member on June 19, 2015.

      In the upcoming months, the undersigned is responsible for the following:




                                                                                  4
- Preparing and filing the State’s brief in a capital case wherein the

   State did not seek the death penalty, William Gerard Palmer v. The

   State of Texas;

- Preparing and appearing to present evidence in connection with the

   following non-capital applications for writs of habeas corpus:

               Ex parte Adolfo Maturino;

               Ex parte Daniel Perez (two dates);

               Ex parte Kevin Stern;

               Ex parte Jerrell Dittman;

               Ex parte Carlos Norris;

               Ex parte Candelario Holguin; and,

               Ex parte Andrew Roark;

- Preparing and filing the State’s response to non-capital

   applications for writs of habeas corpus;

- Preparing and filing the State’s Proposed Findings of Fact and

   Conclusions of Law in connection with non-capital applications for

   writs of habeas corpus; and,

- Drafting and filing the State’s Response to application for writ of

   habeas corpus in a death penalty case, Ex parte Matthew Lee

   Johnson.



                                                                         5
                                           IV.

         Appellant has filed a 160-page brief presenting 67 issues for review

regarding the pre-trial phase (which included a competency trial) and the

punishment phase. The reporter’s record consists of 72 volumes. Appellant raises

36 issues regarding the selecting and seating of the jury, therefore a review of the

entire voir dire record is required in addition to review of the competency trial and

trial on punishment.

                                            V.

         For all of the foregoing reasons, counsel respectfully requests that the Court

extend the deadline for filing the State’s brief until November 19, 2015 (120

days).




         WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the Court extend the deadline for filing the State’s brief until November 19,

2015 (120 days).




                                                                                     6
                                                 Respectfully submitted,



Susan Hawk                                       Christine Womble
Criminal District Attorney                       Assistant District Attorney
Dallas County                                     State Bar No. 24035991
                                                 Frank Crowley Courts Bldg
                                                 133 N. Riverfront Blvd., LB-19
                                                 Dallas, Texas 75207-4399
                                                 (214) 653-3625 phone
                                                 (214) 653-3643 fax
                                                 CWomble@dallascounty.org


                              CERTIFICATE OF SERVICE

      I certify that a true copy of this motion was served on John Tatum, counsel

for Appellant, 990 South Sherman Street, Richardson, Texas, 75081, via email and

e-service on July 16, 2015.



                                                 Christine Womble




                                                                               7